*167Judgment, Supreme Court, New York County (Beverly Cohen, J.H.O.), entered June 6, 2003, inter alia, awarding defendant exclusive possession and title of the marital residence and allocating marital debt equally between the parties, unanimously affirmed, with costs.
The award is amply supported by the record. The parties’ other liabilities were entirely marital in nature and incurred as a result of jointly made investment decisions that benefitted plaintiff as much as defendant (see Barnes v Barnes, 106 AD2d 535 [1984]; Savage v Savage, 155 AD2d 336 [1989]). No basis exists to disturb the Judicial Hearing Officer’s findings of credibility We have considered plaintiffs other arguments and find them unavailing. Concur—Nardelli, J.P., Mazzarelli, Andrias, Gonzalez and Sweeny, JJ.